ON REHEARING
Per Curiam.
This cause was m this court at the January term, 1897, and an opinion was filed March 10th following. On the trial in the court below the defendant had judgment, which was reversed, and a new trial granted. The defendant thereafter moved for rehearing, which was granted.
While we are satisfied that the case was properly reversed and a new trial granted, we think there are some matters in the former opinion which should be corrected. It was there held that certain evidence should not have been admitted, showing that the plaintiff, for two or three years prior to that time, was in the habit of becoming intoxicated, and also showing the character of the house or hotel he kept. From a further examination of the case, we are convinced that the court below was not in error in admitting it. The plaintiff claimed damages on account of:
1. The direct physical injury to himself; its natural incidents,—pain, suffering, etc.
2. Loss of wages which he would probably have received during the period which intervened between the date of the accident and the date of the verdict.
3. Loss of probable future earnings.
It appears that when the plaintiff was injured he was not employed at any work, and the testimony tends to show that his habits were very dissolute; that he kept a *46house of doubtful character, and had before that been discharged from his employment at various places. Counsel contend that “it is not in the usual course of things that a man of dissolute habits, of more or less evil association, of bad record, and of ill repute should obtain employment as readily, or to the same extent, as if he were sober, industrious, of good fame and record; and that defendant had the right to lay before the jury, by appropriate testimony, any facts concerning the plaintiff’s conduct, habits, character, or repute which might throw light on the probability of his securing employment, and the character and continuity of the same.”
We think the doctrine cannot be carried to the extent claimed by counsel. The defendant undoubtedly had the right to lay before the jury any facts concerning the plaintiff’s habits or conduct which might throw light on the probability of his securing employment, and the character and continuity of the same, but we know of no rule which would permit the defendant to go into proof of the plaintiff’s character or repute. In this view of the case, we think the court below was not in error in admitting the testimony, or in the charge to the jury upon that question. Metropolitan Street R. Co. v. Kennedy, 82 Fed. 158.
A new trial being had, we have made this correction of the former opinion.